Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-26, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins et al (US 7727350) in view of any one of Sasaki et al (US 5308424), Uda et al (US 4776911) or Dawbarn (US 3595722) for the same reasons as expressed in paragraph 3 of the Office action dated September 20, 2021.
Claims 27, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as set forth above in paragraph 4 further taken with Pennel et al (US 3683431) for the same reasons as expressed in paragraph 4 of the Office action dated September 30, 2021.
Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art applied relates to non-analogous prior art and that the combination of the references would not have been made. The basis for this argument is that applicant is of the position that the prior art is not from the same field of endeavor and that the prior art is not concerned with a similar problem and a like solution to the problem. This has not been found to be persuasive.
To begin with one must discern what the field of invention is for the claimed invention. Here the claimed invention is a method of making a “tensioning structure” which is a method of making a structure where a strand or thread is wound to form a V-shaped pattern and then two strips were welded at the end of the winding in order to retain the V-shaped thread pattern in place and produce a strip of material having the ends of the threads retained and welded between two strips of plastic and extending from one side to the other (with the thread likewise welded at the other edge as well). As previously noted in the Office action, this is all that is required to make a “tensioning structure” and thus the field of invention is clearly processing which produced like structures.  It was readily apparent from Hawkins that it was generally known to form a tensioning structure where the wire or thread was wound back and forth in a V-shape and two strips were welded at the ends to secure the wire or thread in place. 
Each of the references to Sasaki et al, Uda et al and Dawbarn taught various means to wind filaments or threads in a process where the threads formed V-shaped filaments in the winding operation from one side to the other. This is clearly relevant to formation of a “tensioning structure” (the manner that one formed the tensioning structure wherein the windings were fed back and forth to form the V-shaped filaments therein) and thus would have been considered relevant to the question of obviousness. Additionally, each of these references suggested that one would have provided retaining means to retain the threads in place to ensure that the V-configuration was maintained. There is ample motivation to therefore use the teachings provided by any one of Sasaki et al, Uda et al and Dawbarn in the operation of Hawkins. As all the references were relevant to the field of invention and/or the problem faced the applicant (how to manufacture a tensioning structure with filaments forming a V-shaped configuration and welding strips retaining the same in place), it is earnestly deemed that the references were in fact analogous prior art. It should be noted, as previously noted, that there is nothing in the claims which make the “tensioning structure” anything other than that which has been disclosed by the prior art of record (and certainly nothing in the claims which would identify the structure to be different than the structure suggested by Hawkins). No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746